Appeal from a judgment of the Wyoming County Court (Michael F. Griffith, J.), rendered December 17, 2003. The judgment convicted defendant, upon a jury verdict, of assault in the second degree (four counts) and aggravated harassment of an employee by an inmate (three counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant failed to preserve for our review his contention that the evidence of physical injury is legally insufficient to support his conviction of assault in the second degree under counts five and seven of the indictment (Penal Law § 120.05 [3], [7]) (see People v Hines, 97 NY2d 56, 61 [2001], rearg denied 97 NY2d 678 [2001]). Defendant also failed to *1157preserve his contention that the evidence of intent is legally insufficient to support his conviction of any of the charges (see People v Gray, 86 NY2d 10, 19 [1995]). Further, the People met their burden of disproving defendant’s defense of justification beyond a reasonable doubt (see People v Hernandez, 121 AD2d 396 [1986]; People v Stephens, 119 AD2d 777, 778 [1986], lv denied 68 NY2d 672 [1986]). Present—Green, J.P., Gorski, Martoche, Lawton and Hayes, JJ.